                                           Case 4:20-cv-02783-DMR Document 6 Filed 06/19/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In re LUGENE HUDSON,                                 Case No. 20-cv-02783-DMR (PR)

                                   8

                                   9

                                  10

                                  11

                                  12          This action was opened on April 22, 2020, when the Court received from Plaintiff a letter
Northern District of California
 United States District Court




                                  13   that concerned prison conditions. Dkt. 1.

                                  14          On the same date, the Clerk of the Court notified Plaintiff in writing that his action was

                                  15   deficient in that he had not submitted his complaint on a proper complaint form and had not

                                  16   submitted an in forma pauperis application. Dkts. 2, 4. In addition, the Clerk notified Plaintiff in
                                       writing that this matter has been assigned to the undersigned Magistrate Judge. Dkt. 3.
                                  17
                                              Further review of Plaintiff’s case reveals that, in addition to failing to submit the proper
                                  18
                                       documents, he has also initiated his civil action in the wrong judicial district. Plaintiff’s letter
                                  19
                                       states that he is currently incarcerated at the Wasco State Prison (“WSP”) in Wasco, California.
                                  20
                                       He alleges that “police here have no respect for inmates,” that he “needs someone from the outside
                                  21
                                       to review this (misconduct)” and that WSP “use[s] ‘underground’ regulations to violate inmates[’]
                                  22
                                       constitutional rights, and the administrat[ion] turn[s] a blind eye on the facts.” Dkt. 1 at 1.
                                  23
                                       Plaintiff fails to further elaborate on the aforementioned alleged constitutional violations in his
                                  24
                                       one-page letter.
                                  25
                                              WSP is located in the Eastern District of California, and it appears that Defendants reside
                                  26
                                       in that district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.
                                  27
                                       § 1391(b).
                                  28
                                           Case 4:20-cv-02783-DMR Document 6 Filed 06/19/20 Page 2 of 2




                                   1           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                   2   TRANSFERRED to the United States District Court for the Eastern District of California.1 The

                                   3   Clerk shall transfer the case forthwith.

                                   4           If Plaintiff wishes to further pursue this action, he must complete the complaint form and

                                   5   in forma pauperis application required by the United States District Court for the Eastern District
                                       of California and mail them to that district.
                                   6
                                               All remaining motions are TERMINATED on this Court’s docket as no longer pending in
                                   7
                                       this district.
                                   8
                                               IT IS SO ORDERED.
                                   9
                                       Dated: June 19, 2020
                                  10
                                                                                         ______________________________________
                                  11
                                                                                         DONNA M. RYU
                                  12                                                     United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27           1
                                                 Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the
                                  28   jurisdiction of the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).

                                                                                          2
